           Case 1:18-cr-00323-JSR Document 122 Filed 05/21/19 Page 1 of 3

                                                                    USDCSDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT
                                                                    ELECI'R.ONICALLY Fil.ED
SOUTHERN DISTRICT OF NEW YORK
                                                                    DOC#: _____,_....,.,...,_..,...__
r---------------------------,
 UNITED STATES OF AMERICA                              1            DATE FILED:...-.;..,,e.....µ~-1+-+--
                                                       I
                                                       I
                    -against-                          I
                                                       I           18-cr-323 (JSR)
                                                       I
                                                       I
 EZRA CHOWAIKI,                                        I           ORDER
                                                       I
                                                       I
                                                       I
                    Defendant.
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ JI



JED S. RAKOFF, U.S.D.J.

        Upon       Mr.     Chowaiki' s        plea         of   gui 1 ty,        the    Court      entered       a

preliminary           forfeiture           order      providing          for       the       forfeiture      of

defendant's interest in some 26 works of art. The Government and

peti ti one rs       have      reached        settlements           as      to    the        disposition     of

nearly       all     the     works.        The     only         works    as      to     which      there    are

outstanding petitions are (1) "Scene de Village" by Marc Chagall,

in which the Bloomberg Family Trust, RH9 Group and Grands Capital

NY,    and the Trustee for the Chowaiki Gallery's bankruptcy estate

all claim an interest; and (2) "Trois Soldat" by Fernand Leger, in

which Bloomberg and the Trustee assert an interest.

        The Court hereby adopts the following schedule for discovery

and resolution of the outstanding petitions:

        First requests for production of documents,                                          as well as the
                                                                                                             I
                                                                                                             '
limited interrogatories authorized by Rule 33. 3 (a)                                           of the Local

Civil Rules of the Southern District of New York, must be served

by    May     24,     2019.       Further        document          requests            may    be   served        as

required, but no document request may be served later than 30 days


                                                           1
         Case 1:18-cr-00323-JSR Document 122 Filed 05/21/19 Page 2 of 3



prior to the date of the close of discovery as set forth in this

Order.

        Every party-proponent of a claim that intends to of fer expert

testimony regarding such claim must make the disclosures required

by Fed. R. Civ. P. 26(a) (2) by June 26, 2019. Every party-opponent

of such claim that intends to offer expert testimony in opposition

to such claim must make the disclosures required by Fed. R. Civ.

P.   26(a) (2)    by   July     10,   2019.    No    expert   testimony      (whether

designated as nrebuttal" or otherwise) will be permitted by other

experts    or    beyond   the     scope   of   the    opinions   covered     by   the

aforesaid disclosures except upon prior express permission of the

Court, application for which must be made no later than July 17,

2019.    Al 1 expert may be deposed within the                time   limit   for all

depositions set forth below.

        All depositions       (including any expert depositions)             must be

completed by July 24, 2019. Unless counsel agrees otherwise or the

Court so orders, depositions shall not commence until all parties

have completed the initial disclosures required by Fed. R. Civ. P.

26(a) (1) or until four weeks from the date of this Order, whichever

is earlier. Depositions shall proceed concurrently, with no party

having priority, and no deposition shall extend beyond one business

day without prior leave of the Court.

        Requests to admit,       if any, must be served by June 24, 2019.




                                          2
         Case 1:18-cr-00323-JSR Document 122 Filed 05/21/19 Page 3 of 3



        All discovery is to be completed by July 24,                            2019.    Interim

deadlines for discovery items may be extended by the parties on

consent without application to the Court, provided the parties are

certain they can still meet the discovery completion date.

        Post-discovery summary judgment motions may be filed provided

that a Notice of any such motion is filed no later than July 31,

2019, and provided that the moving papers are served by August 2,

2019;    answering papers by August                    12,    2019;    and reply papers by

August 19, 2019.

        A conference will be held on August 26,                         2019 at 2:00pm,         at

which    time   the     Court        wi 11    hear     oral    argument    on    any     summary

judgment motions and will set a firm date for the dispositional

hearing.

        All   motions        and    applications         shall    be    governed        by   Judge

Rakoff's      Individual           Rules     of   Practice.      Counsel    shall       promptly

familiarize themselves with all of the Court's Individual Rules,

as well as with the Local Rules for the United States District

Court for the Southern District of New York.

        SO ORDERED.

Dated:        New York, NY

              May   _f]__,    2019                             JED S. RAKOFF, U.S.D.J.




                                                   3
